OFFICE      OF THE   ATTORNEY           GENERAL    OF TEXAS
                                                 AUSTIN

OcnA‘Dc. MINI1
 .-“.slumu



            Honomblo Loo
            66oretary    Of
            Unlr6nlty or
            Juastln,    TUM

            Donr Mr. Hay&erl




                                                                    0r hl   ~s&.tO   Bill




                                        hereby lidtad   to th6 aan
                                       th0rh6d   rot  0mplo~o08 or the
                                     partmatr  and thr Carptroller  and
                           looel   d$#bu&ria& oifi0.r  ahall m&r@
                                     Ho trarollng uponu~  &all bo ln-
                           our&     by any mm&dO~OOOf say Of the
                           lohoolm, or other agenalrr m&ad honia,
                           outaide 0r the bouadariu   0r the aete or
                           TUM     uoept ror 8tatr bualnu8,    ~4 upon
                           the &MO.     written oonunt Of the &ohool*a
Hoaomblo   Lao C. Bayno@, Page 8



           Board of Ragat      or Dlrootora.   The provl-
           alons of this ast with roiuoaor       to travel-
           ing rxpenses shall not apply to tha hoads
           of the InatItutIona    aaamd in tbla hot nor
           the rmbers of boards rho do not Mooife
           an annual or aonthly salary.      The term
           'raIntananso*   may Inolude traveling    lx-
           penae*.~

          You nqueat our oplnlon aa to whether or not the
Daan of the KedIoal Sohool of the Unlvaralty ot Tour la the
haad of an Institution, as that turn Is uoad In Subssotloa
(6).
            The Serentesnth   kglalatura,     at it8 Rewlar SssaIon,
wtabllshed     the UnIrrraIt~ Of Taxaa anb prorldod for thm
looatlon   of the Unlvarslty     of Tore8 and the Medlosl Dspart-
ment, theroof to be datarmlnod by a rota of the pmoplr at an
6leotIon   to be ~held on the rimt Tueatlay 0r~ September, 18&l.
The Governor was authorized      and instruoted     to @sue the aeoes-
sary proolamatlon orderlag the aleotlon         to be held on the
date above mentioned and further proridbd the Mnner oi noml-
nating the names, or, that Is to 8aJ, the plaoaa or dirrrront
looslltlss    In thin Stata.    On July e9, 1.881, the Clovsrnor:
issued 8 proolamstlon oalllag      for thr elootion      oa Bsptubsr
6, 1881, In whIoh appaarod the a8888 or plaoos pnparod to ba
voted upon;rlth      spao~al and partloulu      nieroaoo    ior the
looation   or a Yedloal Departmant oi thr Unlreralty          of Texas.
Mtsr said eleotion      war held In the manner and on the data
 shore mentions& the tots8 wars osnvasssd and u a result              It
wu shown that the Mealoal Dopartrsat         or the Unlvorslt~     0r
Texas was selooted to ba looated at Galroston,           and the bore-
 tary of State and the Qorernor by proolamatlon doolarsd the
 r08ults or luoh llaotloa.
            Teohnloally     It Is true that thm YstlIoal    Braneh oi
the Unlvoralty    or Texas Is only a branoh.oi suoh        Unlrsralty
but it wiii   be saea rr0lp the roregoing that 8u6h        ybai0al
Branoh haA Its origin in a 8aanu oonsirt*st         with    sonsldora-
 tIon a s a lparate     Inetitutloa.   ?wthwmore,    II,   bellen
.that It la ooemmlr looked upon aa aa inatltutlon           rithin
 it80ir..
           Under the uRu.Lea and Regulations'   promulgated b7
 the Board oi Rage&a Of the UaItersIty     of Texas for the
.




    Honorable     Leo C. Baynor, Pago 8



    government or the Universityof Tuu      ana its Btanohes oem-
    Ing uaaer Its jurIsaIotlon,  sots our Ie Chapter t, Seotlon 2,
    the duti08 ~a qualirioatfons    0r the Doan 0r tho m0ai0ti
    Sohool,     Oalrostcn,   and reads   In part as rollwir
                        ‘600. 8. TX2 D&&4 OF TIiZ COLLE6ESOR
                  SCHOOIS, OF THE KEDICALBRANCR,CNf; OF TIE
                  DIVISIO# OF EZTZNSION.--The Deans of tho
                  roveral Colloges ana Sahoois shall be quail-
                  floa ror profoesbrlal-rank    end shall attend
                  to the faithful   aed proapt exeoutlon of all
                  rogulatlons   and routine aSfootIng their Col-
                  logos or Sohoole, primary jurlediotlon     over
                  general ltuaont life and oonduot rost.Isng
                  with the Doan oi Student Life at the Main
                  University  and With the Deae of tho Moaloal
                  Branch at-the Yodloal Braeoh. xxx
                         -The dean 0r the ysai0al Branoh ahall
                  be qudiri0a       for professorial     rank and
                  shall be Dean oi oaoh Ccllogo and Sohool at
                  Galveston and ehall represent the Presldont
                  In appropriates autton        durIn& the lattorts
                  absohoe.      Ko shall lxeouto all the ml.8
                  aed pogulatlous      of the UnlroreItP lpplloablo
                  to the Modloal Breneh whleh hare boon ap-
                  proved by the Board 0r Regents.           HO shall
                  deal with the sdxIssIon         0r stuaonts  to the
                  MedianI Branoh aed their natrloulatlon.
                  80 8hdi      8tuaf th0 ma8 0r th0 ~sf110al
                  Branoh, plan ior Its irprovuoat            md uke
                  roocmmondatloas ta the Xedioal ?aoulty with
                  a rim to oorrelatIng         its ocursos 0r In-
                  struction.      Be shall suponiso       tho prepa-
                  ration of the oatalogue material of the
                  liodloal   Branoh, the sohedulo of oxamina-
                  tlons,    the 8Oheaule Of hours on the rooter,
                  and the sohodulo ot rccss ror olasses.             Ho
                  shall servo ao Dean or Student Llfo at
                  Otinaton.       Ho shall make an annual report
                  to   the Presldost    on er botoro 8orombor 1 or
                  eaoh fisoal      year* lie shall be a member ox
                  orrioio ma tb proeldIhg orfloor of the
                  Exeoutlro Comalttoo and the John Soalr Ccl-
                  leg0 0r Nursing ConmIttoe,           Be shall a08ig-
                  nato the student eligible’ for the Isabella
Eonsrablo   Leo 0. Haynor, Psgo 4



            BraokonrItlgrS0holuahip and shall r0-
            001~0 applIeatIona  r0r loans rr0i8 the
            Isabella Braokonrlago &an Funa.xxx*
            The ItsmIzatlon   of apgeoprIatlone   for the Unlrersit~
of Texas oomn0n~o8 on page 981, General and Sp0oIe.l Laws, 1937.
On page 1000 00nrnonoos the ItonIcatlon      0r approprlatIons   for
-The Unlrersltp    of Texas - Modloal Branoh”.     The term la&
enolosea in quotation     appears in the a??roprlstlon     bill In
oapltal  lottsrs   In the 8anio attitude  as do th0 h0adlnga tor     .
the ap~roprlation8    ror aoparate Institutions.     On page 100s
we find an appropriation     OS ~6,000.00 per yerr ror the Desn
or the Yedloal Branoh.
             Sootlone 1 and 2 of Art1010 2654-8, Revised Civil
Statutes    regulate the ooll0otlon  of tuition  snd isee in State
In0tItutlons     and S0Otlon 3 of Bald Article  Z654-0 read6 as
fOllOWb:
                   9300. 3; The word8 ‘State oduoal.
            tlonal Inetitutlons~      ai used ln this
            k0t 8hall    inoiud0 the rollowinr, and any
            branoh thereof:      The University    of Teraa;
            tiiT~a~oultural      and ,MeohanIoal College
                       ; the rarioue State teachers*
            oollegsa at Tsxas; the Collage or In-
            dustrlal    nrts of Texas; the John Tarlo-
            ton Agrloultural     Colleg0 or Texas;        the
            North Texas Agrloultural      Coll0go;      ths
            ?rairIo    View State normal and Industrial
            c0110g0;     the Texas Toohnolo~loal      Collsge;
             ana any other State ldueatlonal        lnstltu-
             tlon either hor0toror0 provided ror or
             hereafter    to be provided iOr undsr the
             law? of thla State.*
             Conaldnlng   all or the above raots, the manner in
 wt,loh the Modloal Branch orlglnatod,     Its looatlon separate
 and apart from the Main UnlversItY,     tha mtknrmr In whleb~ the
 appropriation    for the KedIoal Branoh was sot up In the ap-
 propriation   bill  for the ourrent blanulum, thn duties of the
 Denn of the Eedloal Branoh and the light in whfoh the Yedi-
 oal Sohool Is generally     looked upon, we bolioro that it was
 the Intention    or the LogIelaturO that the D0an or the tt0ai-
 oal Brsnoh should be oon8IdoFsd as the head Of an Inst$tu-
I

.

    Eonorablo Loo C. Ba)~es,   Page S



    tlon within the waning     of raid Subseotlon   6 and Our umwar
    to your question,  therefore,    is in the affirmative.
                                                fours   rory   tNlr

                                          ATTOi-N3 OENElbL       OF   T!tXAS




    G&FL
                 APPROVEUJUN
                           30, 1939

               81fZh&Us-
                 ATTORNEYGENERAL
                               OF       TEXAS